Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 1 of 27              PageID #: 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF ALABAMA,
                       SOUTHERN DIVISION

MONIQUE BATTLES                         )
                                       )
                                       )
     Plaintiff                         )
vs.                                    ) Civil Action No. 20-222
                                      )
                                      ) JURY DEMAND
HALLMARK MOBILE APARTMENTS             )
and ROYAL AMERICAN MANAGEMENT )
                                       )
                                       )
     Defendants                        )
_______________________________________)

           COMPLAINT FOR DECLARATORY AND INJUNCTIVE
           RELIEF AND, WHERE APPROPRIATE, FOR DAMAGES


                            I. SUMMARY OF CLAIMS

      1. Mrs. Monique Battles (Mrs. Battles or Battles) brings this action on behalf of

herself and her family, principally under the auspice of the Fair Housing Amendments

Act, 42 U.S.C. §§ 3601 et seq; the Americans with Disabilities Act, 42 U.S.C. § 12101,

et seq; and, particularly, Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a). Mrs.

Battles is seeking, initially, declaratory and injunctive relief and secondarily, where

permitted, compensatory and exemplary damages. Mrs. Battles is a 38-year-old

disabled mother with a husband and two minor children. Mrs. Battles’ receives social

security and supplemental security income due to her disability. From the onset of her


1
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 2 of 27              PageID #: 2



becoming a resident of the Defendant’s federally subsidized, or otherwise government

insured residential housing complex, she has sought and has been constructively refused

permission to move downstairs to a floor level housing unit. Several such units have

become available, yet she has been steadfastly denied the right to move into one.

Defendants’ refusal to grant her a medically necessitated housing accommodation has

violated her rights protected or otherwise mandated by the above-mentioned federal

Acts. As a practical matter, there is no significant difference in the analysis of rights

and obligations created by the three remedial acts; FHAA, ADA, Section 504 of the

Rehabilitation Act.

                         II. IDENTITY OF THE PARTIES

      2. Plaintiff MONIQUE BATTLES (hereinafter sometimes referred to a Mrs.

Battles or Battles), at all times relevant, was, is, and remains a "handicapped person” as

that term is defined by 42 U.S.C. § 3602. Battles is and at all times relevant, has been a

person with disabilities as defined by 42 U.S.C. § 12102, and 29 U.S.C. § 705(9)(B)

      3. Mrs. Battles is and at all relevant times has been a tenant of a residential

apartment complex, located in the City of Mobile Alabama and situated at 1066 Cody

Road North Apartment No. 321. She resides in a residential complex known as

Hallmark Apartments or Hallmark of Mobile Apartment (hereinafter designated as “the

COMPLEX).

      4. Mrs. Battles has standing to bring this action because, among other things,



2
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 3 of 27               PageID #: 3



she has suffered from discrimination, as a person with disabilities and who is a tenant

of the Defendants’ COMPLEX, brought about due to the Defendants’ persistent failure

and/or refusal to make its premises accessible to and useable by disabled persons, such

as Ms. Battles, and by its further persistent failure and refusal to maintain an accessible

elevator, resulting in denial of access, thereby      failing to make its dwelling units

adaptable to the needs of disabled tenants, such as Ms. Battles. Finally, after repeated

request for reasonable accommodation of a ground floor residential unit, the

Defendants’ repeated failure and/or refusal to honor these request., By this action, the

Mrs. Battles seeks the Court's assistance in forcing Defendants to live up to their

responsibilities under federal, and state and laws and she seek, additionally, appropriate

compensatory, statutory and punitive damages to her for past instances of

discrimination.

      5.    Defendant HALLMARK APARTMENTS a/k/a HALLMARK OF

MOBILE APARTMENTS is purported to be the legal owner and operator of a

building consisting of at least 90 dwelling units, located in the City of Mobile, Alabama,

at 1066 Cody Road N, Mobile Alabama 36608. This Defendant's discriminatory acts

and omissions violated the Fair Housing Act, as Amended, the Americans with

Disabilities Act, Title II; the Americans with Disabilities Act, Title III; Section 504 of

the Rehabilitation Act of 1973, and, the laws of the State of Alabama, as described

herein.



3
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 4 of 27              PageID #: 4



      6. Defendant ROYAL AMERICAN MANAGEMENT is a Florida based

company, doing business in the State of Alabama, with a statutory agent situated in

Montgomery Alabama. This Defendant is either the owner, operator or manager of

Defendant Hallmark Apartments and, as such, is chargeable with the unlawful acts

and/or omissions of Defendant Hallmark, as well as its own. As with Defendant

Hallmark, this Defendant’s discriminatory acts and omissions violated the Fair Housing

Act as Amended, The Americans with Disabilities Act, Title II; the Americans with

Disabilities Act, Title III; Section 504 of the Rehabilitation Act of 1973, and the laws

of the State of Alabama, as described herein.

                                III. JURISDICTION

      7.     This Court has jurisdiction over the claims brought under federal law

pursuant to 28 U.S.C. §§ 1331, for violations of, 42 U.S.C. §§ 3601 et seq (Federal Fair

Housing Amendments Act of 1988"); 42 U.S.C. §§ 12101 et seq. ( Americans With

Disabilities Act); and 42 U.S.C. §§ 701 et seq.( Section 504 of the Rehabilitation Act

of 1973). This Court further has jurisdiction over the pendent state law claims brought

under Alabama law, pursuant to 28 U.S.C. 1367.

                                     III. VENUE

      8. Venue in this District is appropriate pursuant to 28 U.S.C. §1391(e)(3) in that

Plaintiff resides in and the corporate defendant does business within this District.




4
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 5 of 27           PageID #: 5



                 IV. GENERAL FACTUAL ALLEGATIONS
      9. Mrs. Battles is a married mother with two minor school-age children. Some

time prior to 2016, Battles suffered a myriad of medical problems, including, but not

limited to, osteoarthritis of both knees and of the lower back, a degenerative disc

condition in her lower back, significant anxiety, severe migraine headaches and

substantial nerve damage. These conditions, in combination, significantly limits her

endurance, her range of motion, her mobility and her overall general wellness.

      10. Mrs. Battles has been prescribed the following medications, which

themselves contribute to her lethargic affect: Buspirone 15 mg, 3 times daily; Vitamin

D3 50,000 1 time per week; Pantoprazole 40 mg, 1 times daily; gabapentin 600 mg 3

times daily; Naproxen 550 mg, 1 tablet, as needed; Hydrochlorothiazide 25 mg, 1 time

daily; Cyclobenzaprine 10 mg 2 times daily; Celecoxib 200 mg, 1 time daily; Myrbetriq

50 mg, 1 times daily; Promethazine 25 mg, 1 tablet, as needed; Sumatriptan 100 mg, 1

tablet, as needed; Topiramate 50 mg, 2 times daily; Oxybutynin 10 mg, 1 time daily;

and Hydrocodone 10 325 mg, 3 times daily.

      11 Battles initially applied for social security disability, was denied, but upon

further review, was awarded full benefits during February 2019.

      12. Prior to Mrs. Battles and her family leasing their current residence with the

defendant, Mrs. Battles’ husband, Travis Battles, was employed with the Defendants as

part ground keeper but mostly maintenance worker.




5
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 6 of 27            PageID #: 6



       13. In the process of attempting to obtain the apartment, Travis explained to the

Defendants’ complex manager, Nicole Wells, that his wife had no income and couldn’t

work because she had a series of disabling injuries, for which she was then seeking

disability benefits. He informed Wells that his wife’s condition greatly affected her

mobility.

       14 On or about February 13, 2019, when the Battles and the Defendants’

representative were completing the application process, Mrs. Battles told Wells, office

manager, that she needed a ground floor apartment, due to her medical conditions. She

further informed her that navigating the upper stairs would be extremely difficult and

painful for her.

       15. Ms. Wells advised Battles that there were no current downstairs units

available; and that apartment 321 was the only one vacant at the time. Wells assured

Battles that she would be offered the first first-floor level apartment which becomes

available. This promise was never fulfilled even after more than a year of tenancy.

       16. Approximately two weeks after Battles reluctantly took the upstairs

apartment, she inquired of Wells again about the need for a downstairs apartment, as an

accommodation for her medical condition. Wells gave her a form, designated as

“Reasonable Accommodation” form. In this form, Battles was required to explain her

specific needs for an accommodation. Battles filled out the form truthfully and in its

entirety.



6
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 7 of 27               PageID #: 7



      17. To date, none of the Defendants, their agents, servants, employees, or

attorney have ever questioned Mrs. Battles need for nor entitlement to a ground floor

apartment resulting from her limitation on negotiating several flights of stairs caused

by her medical condition.

      18. Sometime in June 2019, Mr. Travis quit his job with the Defendants. They

had greatly reduced his hours to the point that he had to find other means of

employment.

      19. Subsequent to Travis quitting his employment, the family notice a perceptible

difference in how they were treated by Ms. Wells. Wells became mostly unresponsive

when Mrs. Battles would inquire of her the availability of a ground floor unit.

      20. Mr. Travis would notice when ground floor units became vacant and would

share this information with his wife. He noticed such vacancies during each of the

following months: June 2019, July 2019, August 2019, and September 2019.

      21. When Mrs. Battles inquired about these vacancies, Wells would tell her that

the units had been previously rented and therefore were not available to her.

      22. In August 2019, Battles again inquired about a ground floor unit. She was

told that she needed to fill out another “Reasonable Accommodation” form because the

first one was misplaced and/or lost. At no time prior to this date did the Defendants,

their agents, servants or employees, inform Mrs. Battles, or any member of her family,

that the required form was missing, or lost. Battles again truthfully filled out the form.



7
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 8 of 27             PageID #: 8



      23. Defendants never advised Mrs. Battles, or her husband, that they owned and

or manages other apartment complexes, where her family could move, if available

ground floor units became available, in any of them. These Defendants specifically did

not mention such units being available in Foley Alabama.

      24. Sometimes during the month of November 2019, Ms. Well advised Mrs.

Battles that she could move into one of her vacant ground floor units, provided that she

pay an additional $170.00 monthly rent. This Unit (Apt. 115) in all relevant particulars,

was identical to her current unit, except for it being situated on the ground floor. In

October apartment 315(directly under Mrs. Battles’ unit) became available but Ms.

Wells refused to rent it to her. Other units such as Apt. 417, 214, and 212 would also

come available.

      25. Battles neither could afford such an increase in rent, nor did she feel that it

was fair. Thus, she had to and did decline the offer.

      26. The rental housing complex owned, managed or controlled by the defendant

a three-story complex with no elevator.

      27. On January 1, 2020, while walking down the steps, Mrs. Battles’ knees gave

out and she went tumbling down the steps, causing further injury, pain and discomfort.

This injury required medical treatment and costs.

      28. On February 13, 2020, after repeatedly contacting Wells and asking for a

ground floor, Battles contacted Legal Services seeking legal assistance.



8
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 9 of 27                PageID #: 9



       29. Battles’ Legal Services counsel, on February 28, 2020, contacted the

Defendants in writing in an effort to facilitate the acquisition of a ground floor unit. The

letter informed that such a transfer was needed as a reasonable accommodation for Mrs.

Battles’ severe medical problems.

       30. Nearly one month after this contact, the Defendants corresponded back

denying that they were failing or refusing to accommodate Mrs. Battles. Their response

didn’t offer an accommodating apartment unit in any of their facilities. Finally, the

Defendants’ response reaffirmed that to qualify for some ground floor units, Mrs.

Battles would have to cough up an additional $185.00 monthly rental.

       31. Battles and her family reside on the second of the three floors of the

COMPLEX.

       32. Mrs. Battles combination of physical impairments substantially limit several

major life activities, including walking, climbing stairs, caring for herself and working.

       33. These impairments has grown worse during the more than one year that Mrs.

Battles has had to battle navigating to her upstairs unit.

       34.   Mrs. Battles has extensive medical records supporting her physical

impairments, which demonstratively are progressive in nature, due in no small part to

her constantly navigating a flight of stairs.

       35. Mrs. Battles treating physician regards her as having major impairments

which would be lessen, or at least not become as aggravated, if she was relocated to the

ground floor. This physician has further informed the Defendants of his clinical findings

9
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 10 of 27             PageID #: 10



and has encouraged the Defendants, in writing, to permit Mrs. Battles to transfer to a

ground floor apartment.

      36. Every time when Mrs. Battles must negotiate the two floors, which is at least

four times a day, it places a strain on her lower back and knees. It takes approximately

15 minutes for her to ascend the flights of stairs. She needs to take breaks every four to

six steps. She requires about two breaks per trip to catch her breath.

      37. Mrs. Battles would take short walks to strengthen her knees but for her

having to claim a flight of stairs every time that she leaves her apartment. She would

also utilize the COMPLEX’S common swimming pool and its’ clubhouse, except for

the same deterrent. She is being and for the past year has been denied these amenities,

which amenities are available to the COMPLEX’S non-disabled able-bodied tenants.

      38. Mrs. Battles is a lawful tenant living in the COMPLEX, which consists of

three floors. No access to a common elevator is available for any of the floors. For any

floor above the ground floor, walking up the stairs is the sole method of ingress and

egress for everyone, even those who cannot without difficulty climb or descend stairs,

such as Mrs. Battles.

      39. The practical effect of the Defendants not having a non-exertional means to

navigate to the COMPLEX’S second and third floors means that these floors are

effectively not available, in a meaningful manner, to tenants, such as Mrs. Battles who

has a disability which affects their mobility and means of navigating a flight of stairs.

Therefore, of the COMPLEX’S 90 plus residential units, only the ground floor would

10
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 11 of 27                PageID #: 11



be available to them. Yet the entire COMPLEX is available to its able-bodied tenants.

This is tantamount to disability (or better stated “ability”) discrimination.

       40. The COMPLEX was constructed on or after the year 2013 and thus it was

required to be designed and constructed according to the Standards for Accessible

Design, 28 C.F.R. § 36.401; 28 C.F.R. Pt. 36 Appendix A (1991 ADA Standards for

Accessible Design), as amended at 28 C.F.R. Pt. 36 Appendix D (1997 ADA Standards

for Accessible Design) (hereinafter, the "ADA Standards").

       41. The COMPLEX was constructed and first occupied in the year 2013, as

such, its public and common use areas were required to be "readily accessible and

useable" by handicapped persons. This would include an accessible path of travel from

public transportation and private parking to the dwelling unit. Such path of travel in a

multi-story building necessarily requires a usable, serviceable and accessible elevator.

       42. The COMPLEX 's dwelling units above the first floor require that disabled

persons, with mobility impairments, use an elevator to reach the front door of their

dwelling units. Thus, such elevator is always a necessary part of the accessible path of

travel to dwelling units above the first floor, such as those occupied by Mrs. Battles.

       43. Because of the Defendants’ failure to install and maintain an elevator for the

upper floors, these units have been rendered less desirable to the aged and the disabled.

Thus, the only units which will ensure fairness and not be discriminatory are those

situated on the ground floor. This limitation puts disabled tenants, such as Mrs. Battles,



11
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 12 of 27             PageID #: 12



at a disadvantage and treats them in a discriminatory manner with respect to able

tenants, who have access to the complex’s full array of residential units.



                         FEDERAL CLAIMS FOR RELIEF

                                  COUNT I:
                VIOLATION OF THE FEDERAL FAIR HOUSING ACT
                          [ 42 USC 3601 et seq.]

       44. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       45. The above defined building and the units (COMPLEX) therein meet the

definition of a "dwelling" as defined by the Federal Fair Housing Amendments Act of

1988, 42 U.S.C. §3602 (b).

       46. The Fair Housing Amendments Act (" FHAA”) prohibits discrimination " in

the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or

renter because of a handicap." 42 U.S.C. § 3604(f)(1). Discrimination includes " a

refusal to make reasonable accommodations in rules, policies, practices, or services,

when such accommodations may be necessary to afford such person equal opportunity

to use and enjoy a dwelling." 42 U.S.C. § 3604(f)(3)(B).

       47. To make out a claim of discrimination based on failure to reasonably

accommodate, a plaintiff must demonstrate that " (1) she suffers from a handicap as

defined by the FHAA; (2) defendants knew or reasonably should have known of the

plaintiff's handicap; (3) accommodation of the handicap 'may be necessary' to afford

12
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 13 of 27              PageID #: 13



plaintiff an equal opportunity to use and enjoy the dwelling; and (4) defendants refused

to make such accommodation."

      48. Mrs. Battles suffers from several medical conditions which in combination

meets the definition of a "handicap" under 42 U.S.C. §3602(h)(1), (2) and (3).

      49. The Defendants have in writing acknowledged that Mrs. Battles is a

"handicap" under 42 U.S.C. §3602(h)(1), (2) and (3).

      50. By refusing to grant, unreasonably delaying., or charging a fee to approve

Mrs. Battles’ request for a first-floor unit, the Defendants have unlawfully, and in direct

violation of 42 U.S.C. §3604(0(3)(b), discriminated against Plaintiff by refusing to

make reasonable accommodations in rules, policies, practices and/or services, when

such accommodation was necessary to afford Mrs. Battles an equal opportunity to use

and enjoy the dwelling.

      51. Defendants unlawfully refused to relocate Mrs. Battles to a first-floor

apartment, despite her numerous requests, and when they finally agreed to transfer her,

it was only if she agrees to pay an additional $185.00 a month rental, which she couldn’t

afford.

      52. Mrs. Battles has been and continues to be injured in her person by reason of

the Defendants unlawful violations of 42 U.S.C. §§ 3601 et seq. Mrs. Battles has

experienced extreme physical pain and has had to undergo several visits to the doctor.

As a result of her living in an upstairs apartment, Mrs. Battles’ medical condition has

worsened. She has also suffered the severe emotional and psychological distress which

13
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 14 of 27                PageID #: 14



naturally accompanies such an extreme exertion that is required to navigate two flights

of stairs.

       WHEREFORE, Plaintiff demand judgment against the Defendants, jointly and

severally, for compensatory and punitive damages in such sum as a jury determines to

be just, reasonable and adequate, together with attorney's fees, litigation costs and

interest, and for such other relief as this Honorable Court deems to be just.

                              COUNT II
     DEFENDANTS’ VIOLATION OF TITLE II OF THE AMERICANS WITH
        DISABILITIES ACT: DENYING EQUAL OPPORTUNITY FOR
                  INDIVIDUALS WITH DISABILITIES
                       42 U.S.C. §§12101 et seq.

       53. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       54.   The American With Disabilities Act (ADA) ADA provides that: 'no

qualified individual with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity’. 42 U.S.C. § 12132.

This Act further require that covered entities make reasonable accommodations in order

to provide qualified individuals with an equal opportunity to receive benefits from or to

participate in programs run by such entities. Specifically, " [t]he ADA provides that 'no

qualified individual with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.' 42 U.S.C. § 12132)

14
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 15 of 27              PageID #: 15



       55. Defendants meet the definition of "public entity" under 42 U.S.C. §§1210I

et seq. (hereinafter referred to as "Title II").

       56. Plaintiff meets the definition of "a qualified individual with a disability"

under Title II. For purposes of Title II, a “qualified individual with a disability”

is defined as an individual with a disability “who, with or without reasonable

modifications to rules, policies, or practices, the removal of architectural,

communication, or transportation barriers, or the provision of auxiliary aids and

services, meets the essential eligibility requirements for the receipt of services or the

participation in programs or activities provided by a public entity.” 42 U.S.C. §

12131(2). There is no dispute that plaintiff is a qualified individual with a disability,

and that defendants are public entities subject to Title II of the ADA.

       57. By unlawfully refusing to reasonably modify Mrs. Battles’ living conditions,

Defendants denied her the benefits of their housing program and services by reason of

her disability.

       58. By unlawfully refusing to reasonably modify Mrs. Battles’ living conditions,

Defendants discriminated against her.

       59.    Plaintiff has been and continues to be injured in her person by reason of

Defendants unlawful violations of the Act.

       60. Mrs. Battles has experienced extreme physical pain, has had to undergo

several visits to the doctor. She has also suffered the severe emotional and

psychological distress as a direct result of the actions of the Defendants.

15
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 16 of 27                PageID #: 16



WHEREFORE, pursuant to 42 U.S.C. § 12188 and 42 U.S.C. §§ 2000a-3(a) (b) the

plaintiff demands judgment against the Defendants, jointly and severally, for injunctive

and other forms of equitable relief, together with attorney's fees, litigation costs and

interest, and for such other relief as this Honorable Court deems to be just.



                            COUNT III
  DEFENDANTS’ VIOLATION OF TITLE III OF THE AMERICANS WITH
      DISABILITIES ACT: DENYING EQUAL ACCESS TO PUBLIC
     ACCOMMODATIONS FOR INDIVIDUALS WITH DISABILITIES
                     42 U.S.C. § 12182(a) et seq.


       61. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       62. This action concerns the obligations that Title III of the ADA imposes upon

those who construct and operate public accommodations such as indoor arenas. The

cornerstone of Title III is 42 U.S.C. § 12182(a), which mandates that persons with a

disability receive the "full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation ..."

       63. The plain language of Title III of the ADA imposes compliance obligations

on any person who " owns, leases (or leases to), or operates a place of

public accommodation." 42 U.S.C. § 12182(a) (emphasis added). Most certainty the

Defendant’s main office, its clubhouse and its pool are places owned by the Defendants




16
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 17 of 27             PageID #: 17



and would be used by Mrs. Battles more frequently but for the refusal to accommodate

her ground floor demand.

      64. In drafting Title III of the ADA, Congress painted with a broad brush and

then directed the Attorney General to promulgate regulations to implement the law. 42

U.S.C. § 12186(b). Those regulations were to include design standards, which must be

"consistent with the minimum guidelines and requirements issued by the Architectural

and Transportation Barriers Compliance Board," commonly referred to as the "Access

Board." 42 U.S.C. § 12186(c).

26.   At all times relevant to this action, Defendants were recipients of federal funding.

      65. As recipients of federal funds, Defendants must operate their housing

COMPLEX (their housing program or activity receiving federal financial assistance) so

that the program or activity, when viewed in its entirety, is readily accessible to and

usable by individuals with handicaps. 24 C.F.R. § 8.24. This includes compliance with

the Uniform Federal Accessibility Standards (UFAS) and maintenance of accessible

features. 24 C.F.R. § 8.32.

      66. Mrs. Battles is a qualified individual with a disability as defined in ADA.

      67. Defendants have violated the ADA, by discriminating against disabled

persons, including Plaintiffs herein by, among other things:

             a.     Failing to make their premises accessible to and usable by tenants

             with disabilities;



17
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 18 of 27                PageID #: 18



             b.     Failing to make the dwelling units adaptable for use by persons

             with disabilities;

             c.     Failing to maintain the accessible features of their property such as

             the elevator providing ingress and egress to tenants with disabilities above

             the first floor;

             d.     Failing and refusing to otherwise grant requests for reasonable

             accommodation by disabled tenants who suffer special damage,

             inconvenience and hardship as a result of the unavailability of the elevator

             at the premises.

      68.    Mrs. Battles has been and continues to be injured in her person by reason

of Defendants’ unlawful violations of the Act.

      69.   The Plaintiff has experienced extreme physical pain, has had to undergo

several visits to the doctor. She has also suffered the severe emotional and

psychological distress as a direct result of the actions of the Defendants.

WHEREFORE, pursuant to 42 U.S.C. § 12188 and 42 U.S.C. §§ 2000a-3(a) (b) the

Plaintiff demands judgment against the Defendants, jointly and severally, for injunctive

and other forms of equitable relief, together with attorney's fees, litigation costs and

interest, and for such other relief as this Honorable Court deems to be just.

                               COUNT IV
               DEFENDANTS’ VIOLATION OF SECTION 504 OF
                   THE REHABILITATION ACT OF 1973
                            [29 U.S.C. § 794]


18
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 19 of 27             PageID #: 19



       70. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       71. To establish a prima facie case under Section 504 of the Rehabilitation Act,

a plaintiff must demonstrate that: (1) she is disabled within the meaning of the

Rehabilitation Act; (2) she is otherwise qualified for the benefit or services sought; (3)

she was denied the benefit or services solely by reason of her disability; and (4) the

program providing the benefit or services receives federal financial assistance.

       72. At all times relevant to this action, Defendants were a recipient of federal

funding, load guarantee, or beneficial tax breaks within the meaning of the

Rehabilitation Act. By federal mandate, Defendants are required to adjust the rental

which they charge according the tenant’s income consistent with a rent ceiling and a

rent floor.

       73.    As recipients of federal funds/loan guarantees or tax breaks, Defendants

must operate their COMPLEX (their housing program or activity receiving Federal

financial assistance) so that the program or activity, when viewed in its entirety, is

readily accessible to and usable by individuals with handicaps. 24 C.F.R. § 8.24. This

includes compliance with the Uniform Federal Accessibility Standards (UFAS) and

maintenance of accessible features. 24 C.F.R. § 8.32.

       74.    Mrs. Battles is a qualified individual with a disability as defined in the

Rehabilitation Act.



19
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 20 of 27            PageID #: 20



      75. The Defendants have, in writing, acknowledged that Mrs. Battles is a

qualified individual with a disability

      76.    Defendants have violated the Rehabilitation Act, by discriminating

against disabled persons, including Plaintiffs herein by, among other things:

             a.     Failing to make their premises accessible to and usable by tenants

             with disabilities;

             b.     Failing to make the dwelling units adaptable for use by persons

             with disabilities;

             c.     Failing to maintain the accessible features of their property such

             as the elevator providing ingress and egress to tenants with disabilities

             above the first floor;

             d.     Failing and refusing to grant requests for reasonable

             accommodation by disabled tenants who suffer special damage,

             inconvenience and hardship as a result of the unavailability of the

             elevator at the premises.

              e. Failing and refusing to grant requests for reasonable accommodation

             by disabled tenants who suffer special damage, inconvenience and

             hardship by allowing her to move into a floor level apartment.

      77.    By their policy and practice of intentionally discriminating or engaging in

      reckless indifference to the rights of Mrs. Battles, and by failing to reasonably



20
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 21 of 27                  PageID #: 21



       accommodate her and other tenants with mobility disabilities, these Defendants

       have violated § 504 of the Rehabilitation Act, 29 U.S.C. § 794.

       78.    Mrs. Battles’ harms and losses continue so long as Defendants refuse to

       modify their policies and procedures and refuse to provide fully accessible

       facilities for her and other tenants with mobility disabilities.

       79.    As a result of Defendants’ conscious disregard, evidenced by the lack of

       accessible facilities, and their refusal to make a reasonable accommodation,

       despite prior notice of such violations and such request, Mrs. Battles suffered

       harms and losses which include, but are not limited to physical injuries and

       physical and mental pain, fear, degradation and severe emotional distress, as well

       as medical and psychological damages, and other injuries due to the

       discrimination experienced from the unlawful acts of these Defendants.

WHEREFORE, pursuant to 29 U.S.C. § 794a(a)(2) the Plaintiff demands judgment

against the Defendants, jointly and severally, for injunctive and other forms of equitable

relief, together with attorney's fees, litigation costs and interest, and for such other relief

as this Honorable Court deems to be just.



                                 STATE LAW CLAIMS

                                 COUNT V
                     NEGLIGENCE: LOSS OF APPLICATION
                      REQUESTING AN ACCOMMODATION



21
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 22 of 27            PageID #: 22



       80. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       81. By their own admission, the Defendants lost or otherwise misplaced Mrs.

Battles initial Request for and Accommodation which she left with them.

       82. This “Request” form is a necessary requirement for the Defendants to

process any tenant request for an accommodation. It was a requirement to process Mrs.

Battles’ request.

       83. As a result of the Defendants loss of this form, several months elapsed when

no action was taken concerning Mrs. Battles’ accommodation requests.

       84. As a result of no action being taken on Mrs. Battles’ request, for each day

that Mrs. Battles, as a feature of ordinary living, had to navigate traveling up and down

a flight of stairs, each such negotiation caused her pain, hurt, discomfort and an

aggravating and deteriorating medical condition.

       85. The Defendants, their servants, agents, and employees, owed Mrs. Battles a

duty of care to properly handle and not lose her Request for an Accommodation

application.

       86. It was reasonably foreseeable that if care was not exercised in the handling

of Mrs. Battles’ Request for an Accommodation that there would be delay in the

approval of such application.

       87. It was further reasonably foreseeable that if care was not exercised, that

given Mrs. Battles known medical condition and the effects of navigating the stairwell,

22
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 23 of 27               PageID #: 23



that she would experience adverse conditions if there was a delay in the processing of

her request.

       88. As a direct and proximate result of the Defendants’ negligence, Mrs. Battles

did suffer injury to her body, both on a daily basis and upon her fall down the steps on

January 1, 2020.

WHEREFORE, the Plaintiff demands judgment against the Defendants, jointly and

severally, for all provable damages suffered by her as a result of their negligence, plus

litigation costs and interest, and for such other relief as this Honorable Court deems to

be just.

                                   COUNT VI
                              BREACH OF CONTRACT

       89. Plaintiff incorporates herein by reference hereto the above allegations as if

more fully set forth herein at length.

       90. Mrs. Battles, prior to executing a contract with the Defendants, informed

them, by and through one of their authorized agents, that she needed a ground level

residential unit necessitated as a result of her disabling medical condition, for which she

was and remain receiving treatment.

       91. An authorized agent, servant or employee of the Defendants, acting on and

for their behalf, informed Mrs. Battles that if she would move into an available second

floor apartment, when a comparable three bedroom apartment becomes available, on

the ground floor, that it would be offered to her with a right of first refusal.


23
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 24 of 27             PageID #: 24



       92. Several such comparable three-bedroom units became available over the

ensuing year, and, with one exception, none of these apartments were offered to Mrs.

Battles, and when she requested such units, they were denied to her.

       93. The one exception was that a ground floor apartment was offered to Mrs.

Battles in November 2019, provided that she would agrees to pay an additional $170.00

per month as increased rental.

       94. To date, the Defendants have continued to be in breach of their contract with

Mrs. Battle, resulting in her sustaining damages, as described herein.

       95. Further, and as a second breach, by operation of law, any obligation imposed

upon a qualifying landlord, by federal law, implicitly becomes part of the contractual

agreement, whether incorporated in the agreement of not. The Federal Fair Housing Act

requiring landlords to make reasonable alteration to their rules policies and practices so

as to not discriminated against the handicap, is one such law incorporated within the

Defendants’ rental agreement with Mrs. Battles. These Defendants have failed or

otherwise refused to make such an accommodation, as repeatedly requested by Mrs.

Battles, resulting in a further breach of their contract with her.

WHEREFORE, the Plaintiff demands judgment against the Defendants, jointly and

severally, for all provable damages suffered by her as a result of their breach, plus

litigation costs and interest, and for such other relief as this Honorable Court deems to

be just.

                                 PRAYER FOR RELIEF

24
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 25 of 27             PageID #: 25



      Plaintiff has no adequate remedy at law to redress the equitable wrongs suffered

as set forth in this Complaint. Mrs. Battles has suffered and will continue to suffer

irreparable injury as a result of the unlawful acts, omissions, policies, and practices of

the Defendants, as alleged herein, unless after a hearing she is granted the equitable

relief she requests herein. There is an actual controversy and opposing legal positions

as to Defendants’ violations of the laws of the United States and the State of Alabama.

The need for relief is critical because the rights at issue are paramount under the laws

of the United States and the State of Alabama.

      WHEREFORE, above premises considered, the Plaintiff prays for judgment

and the following specific relief against the Defendants:

      A.     An order enjoining Defendants, their agents, officials, employees, and all

      persons acting in concert with them:

             a.     From continuing the unlawful acts, conditions, and practices

                    described in this Complaint, specifically, the failure or refusal to

                    permit her and her family to move to a downstairs apartment;

             b.     If the accommodation transfer is not granted, then an Order to

                    modify COMPLEX’S facilities to make them accessible to and

                    useable by all persons with physical disabilities;

             c.     To maintain such accessible facilities once they are provided;

             d.     To train each of Defendants’ employees and agents in how to

                    accommodate the rights and needs of physically disabled persons;

25
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 26 of 27              PageID #: 26



             e.    To implement nondiscriminatory protocols, policies, and practices

                   for accommodating persons with mobility disabilities, and

             f.    To modify the COMPLEX’S dwelling units to provide adaptable

             features as set forth above.

      B.     To retain jurisdiction over the Defendants until such time as the Court is

satisfied that the Defendants’ unlawful policies, practices, acts and omissions, as

complained of herein no longer occur, and cannot recur;

      C. Award to Plaintiff all appropriate damages, including but not limited to

      statutory damages, general damages, treble damages and punitive damages in

      amounts within the jurisdiction of the Court, all according to proof;

      D. Award to Plaintiffs all reasonable statutory attorney fees, litigation expenses,

      and costs of this proceeding as provided by federal and state law;

      E. Award prejudgment interest pursuant to Alabama Law; and

      D. Grant such other and further relief as this Court may deem just and proper.



              Submitted this 15th day of April 2020



                                        S/s Ishmael Jaffree (Jaff 002)
                                        ISHMAEL JAFFREE, Lead counsel
                                        For the Plaintiff, Monique Battles
                                        800 Downtowner Blvd, Ste 106 B
                                        Mobile AL 36609
                                        251-694-9090
                                        ishjaff@gmail.com

26
Case 1:20-cv-00222-KD-MU Document 1 Filed 04/15/20 Page 27 of 27   PageID #: 27




                                   S/s Greg Ramos ( RAM 025 )
                                   GREG RAMOS, Co-counsel for
                                   The Plaintiff
                                   P.O. Box 1986
                                   Mobile AL 36602
                                   251-433-6560
                                   gramos@alsp.org

                                   S/s Spencer Phillips ( PHI 045  )
                                   SPENCER PHILLIPS, Co-counsel for
                                   The Plaintiff
                                   P.O. Box 1986
                                   Mobile AL 36602
                                   251-433-6560
                                   sphillips@alsp.org




27
